DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I claims 56-67 in the reply filed on 11/19/2021 is acknowledged.
Non-elected claims 68-75 have been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 recites the limitation "fluid accommodating lens structure" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 61 recites “wherein one or more of the haptic structures comprise:” This should be changed to “wherein one or more of the circumferentially-distributed haptics comprises:” Appropriate correction is required. 
Claim 62 recites the limitation “the anterior lens portion of the one or more haptic structures” and “the posterior lens portion of the one or more haptic structures”. There is insufficient antecedent basis for this limitation in the claim. In claim 61, from which claim 62 depends, an “anterior portion” and “a posterior portion” is claimed in reference to the haptic structure. 
Claim 62 recites “one or more haptic structures” appears twice in the claim and should read “one or more circumferentially-distributed haptic structures”.
Dependent claims 57-60, and 63-67 are rejected because they depend from Independent claim 56. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 56-58, 60, 65-67 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Niwa et al. (US 2009/043384).

Referring to claim 56, Niwa et al. discloses (Previously Presented) An accommodating intraocular lens(paragraph 138), comprising(Figs. 1-6):
 an accommodating lens structure(intraocular lens 10) having an anterior lens portion(16), a posterior lens portion(24),
a fluid chamber(30) between the anterior lens portion and the posterior lens portion(Figs. 1-6); and an optical axis(inherently present); 
a fluid bellows region(see annotation below) surrounding the accommodating lens structure and positioned radially outward from the fluid accommodating lens structure with respect to the optical axis(see annotation below), the fluid bellows region comprising a fluid reservoir in fluid communication with the fluid chamber(see Fig.4, annotation); 
and a series of circumferentially-distributed haptic structures (14) positioned radially outward from the fluid bellows region (Figs. 1-6) and configured to receive a radially compressive force and transmit the radially compressive force to the fluid bellows region to urge fluid from the fluid reservoir to the fluid chamber (paragraphs 15-16); wherein urging fluid from the fluid reservoir to the fluid chamber changes an optical power of the accommodating lens structure.
Referring to claim 57, Niwa et al. discloses wherein the fluid reservoir is annular and completely surrounds the fluid chamber (Figs. 1-6).
Referring to claim 58, NIwa et al. discloses wherein the series of circumferentially-distributed haptic structures comprise a series of discrete paddles (14; paragraph 133).
Referring to claim 60, Niwa et al. discloses wherein the series of circumferentially-distributed haptic structures are not in fluid communication with the fluid reservoir (Figs. 1-6).
Referring to claim 65, Niwa et al. discloses wherein changing an optical power of the accommodating lens structure comprises moving an anterior lens portion of the accommodating lens structure away from a posterior lens portion of the accommodating lens structure along the optical axis of the accommodating lens structure (paragraph 139).
Referring to claim 66, Niwa et al. discloses wherein the anterior lens portion of the accommodating intraocular lens structure is configured to change shape in response to fluid entering the fluid chamber from the fluid reservoir, and wherein the posterior lens portion of the accommodating intraocular lens structure maintains a constant shape in response to fluid entering the 
Referring to claim 67, Niwa et al. discloses wherein the posterior lens portion of the accommodating intraocular lens structure is thicker than the anterior lens portion along the optical axis (Fig. 2).


    PNG
    media_image1.png
    452
    534
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 56, 59, and 63-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esch et al. (US 2007/0213817) in view of Smith et al. (US 2007/0106377).

Referring to claim 56, Esch et al. discloses an accommodating intraocular lens (Figs. 6A-6B; abstract), comprising:
an accommodating lens structure having an anterior lens portion(85), a posterior lens portion(92), a fluid chamber(97) between the anterior lens portion(85) and the posterior lens portion(91/92); and an optical axis(inherently present);
a fluid bellows region(88) surrounding the accommodating lens structure and positioned radially outward from the fluid accommodating lens structure with respect to the optical axis(Fig. 6A-6B), the fluid bellows region comprising a fluid reservoir(96) in fluid communication with the fluid chamber(paragraphs 70-71); and
wherein urging fluid from the fluid reservoir to the fluid chamber changes an optical power of the accommodating lens structure (paragraphs 70-71).
Esch et al. lacks a detailed description of a series of circumferentially-distributed haptic structures positioned radially outward from the fluid bellows region and configured to receive a radially compressive force and transmit the radially compressive force to the fluid bellows region to urge fluid from the fluid reservoir to the fluid chamber. 
Smith et al. discloses an accommodating lens with haptic (145, Fig. 12) attached to a bellows region(148, 149; Fig. 12) for the purpose of maintaining the engagement between the haptics and the lens capsule to efficiently convert movement of the lens capsule to deform the bellow(haptics, 148, 149; paragraph 104).
It would have been obvious to a person of ordinary skill in the art to modify the accommodating lens of Esch et al. to include haptics (145) placed radially outward of the bellows region (of Esch et al.) as taught in Smith et al. in order to efficiently convert movement to the lens capsule in order to deform the lens and provide accommodation. 
Referring to claim 59, as applied to claim 56 above, Esch et al. in view of Smith discloses fluid bellows and circumferentially distributed haptic structures.  The combination discloses wherein a maximum axial thickness of the fluid bellows region, as measured parallel to the optical axis of the accommodating lens structure, is greater than a maximum axial thickness of the circumferentially-distributed haptic structures (see Fig. 12 of Smith et al., haptics, 145 have a maximum axial thickness that is less than the bellows region of Esch et al.; Figs. 6A-6B).
Referring to claim 63, as applied to claim 56 above, Modified Esch et al. discloses wherein an anterior-most portion of the fluid chamber is positioned posterior to an anterior-most portion of the fluid reservoir(Figs. 6A-6B see anterior-most part of the fluid chamber, 97, which is posterior to the top of region 88)).
Referring to claim 64, as applied to claim 63 above, Modified Esch et al. discloses wherein a posterior-most portion of the fluid chamber(See posterior-most portion of fluid chamber, 97) is positioned posterior to a posterior-most portion of the fluid reservoir(bottom portion, around item 93; Figs. 6A-6B).

Allowable Subject Matter
Claims 61-62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and addressing any outstanding 112 concerns above.
The following is a statement of reasons for the indication of allowable subject matter.
Referring to claim 61, the prior art discloses haptics that are radially outward of the bellows regions. However, the prior art does not disclose or render obvious the haptics having an anterior portion extending in an anterior direction parallel to the optical axis of the accommodating lens structure and a posterior portion extending in a posterior direction parallel to the optical axis of the lens structure. 
Claims 62 depends from claim 61.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774